Rehearing denied September 16, 1924.
On Petition for Rehearing.
(228 Pac. 686.)
McBRIDE, C. J.
In a very careful and plausible petition for rehearing counsel calls our attention to the following statement in the opinion:
“ * * It was never intimated to his [Laberee’s] wife, as far as we find from the testimony, that he wished to be divorced for the purpose of marrying Anita and silencing a possible, or probable, prosecution.”
The accuracy of this statement is challenged by counsel, who calls our attention to the following excerpt from Mrs. Bose J. Laberee’s testimony:
“Q. And by whom did he say he was attacked, or who was threatening this prosecution?
“A. Her mother principally, and she too. ‘They,’ he always spoke of them as ‘they.’
“Q. How was the prosecution to be obviated by-your getting a divorce? How would that obviate it?
“A. By marrying the girl.
“Q. Did he say so? A. Tes.
*55“Q. Did he tell you whether those were the conditions on which the prosecution was to be avoided as between him and the girl? A. Yes.”
The statement in the opinion was inaccurate, but the testimony above quoted is far from convincing’. The answer last quoted was substantially elicited by a leading question, and from a witness having a large moral interest hostile to the contentions of Anita, and whose testimony is obviously inaccurate in other respects — for instance, when she testified, in substance, that she took little or no interest, or. at least paid little attention to the division of the property between herself and her husband, and later an itemized list of it in her own handwriting was produced and shown to her upon cross-examination. The reason given by her for going through the divorce proceedings, namely, to stifle prosecution by putting her husband in a position to marry Anita, while possible, is very improbable. It is the old story of “The Lady or the Tiger?” over again. Most wives would choose that the recalcitrant spouse would fight the tiger, rather than surrender him to the lady.
Death has sealed Laberee’s lips. He cannot give his side of the controversy. But taking Mrs. Bose Laberee’s statement as true (though we in fact doubt its accuracy), it does not prove or tend to prove that the will in question was the result of a fear of a prosecution which had already been substantially stifled by the marriage between Laberee and Anita. As stated in the opinion, he had been in a position for two years after his marriage with Anita to have revoked his will and made a new one in favor of his first wife or their children without danger of prosecution or detection, and this would have been the natural course for him to have pursued if he had been *56forced into a loveless marriage to escape going to jail. Whatever his sins of omission or commission may have been (and they probably have been somewhat magnified), it seems from the testimony that he lived happily with his second wife, and that his affection for her was reciprocated. If he had in fact seduced her, he owed her reparation; if, on the contrary, she was a dangerous, designing woman, intent on getting his money, he no doubt could have settled the matter financially at as little, or perhaps much less expense than the division of his property with his wife cost him. We do not believe that he was forced into the marriage, or into the execution of the will.
The assumption that the fact that Anita represented not only to her mother, but to others as well, that she had been married to a man by the name of Lawrence and that he was the father of her child “David” and that he died in Europe estops her from afterward or now asserting that Laberee was its father is untenable. If Laberee was in fact its father, three alternatives were presented to her— either to abandon the child, as some heartless women do under such circumstances, or to concoct a falsehood as to her marriage and the death of the assumed husband, or to submit to the open shame of acknowledging to the world that she was the mother of a bastard. That she chose to keep and care for her offspring and concoct a falsehood as to its paternity, and thus save herself and the child from the opprobrium of having given birth to a bastard, was not unnatural. Anita’s mother testifies, substantially, that Laberee confessed to her that he was the father of David and a party to the deception practiced upon her by Anita. While it is somewhat difficult for a man to know whether or not he is the father of a particular *57child, Laberee had facilities for cheeking np the date of his lewd association with Anita so as to satisfy himself to a reasonable certainty as to whether David was his offspring, and he was so satisfied. It will be remembered that he left David only a nominal sum ($5) in his will, and the contention that he left the bulk of his property to Anita by reason of the fact that he mistakenly believed, or was defrauded into believing, that she was the mother of his child is farfetched.
While it is true that the presumption of the law is in favor of legitimacy, it is a disputable presumption, which is overcome in this instance by the statements of Anita and Mrs. Hill and the circumstances appearing in the testimony in this case. There is no estoppel in this case. The gist of an estoppel is that the person against whom it is urged shall have so conducted himself as to lead the person urging it to act in a particular manner, to his disadvantage. Anita’s statement that she had been married to a man by the name of Lawrence, and that David was the issue of that marriage, did not mislead the contestants here or in any way induce them, acting on such statement, to assume a different position, to their prejudice. It did not, in our judgment, mislead Laberee, who was in a position to ascertain with some degree of certainty whether he was the probable father of her child. That these declarations were competent evidence tending to contradict her present statements is undoubtedly true. There is no evidence that she ever made them to Laberee. On the contrary, the evidence indicates that she did not, but that the story of her previous marriage was concocted between her and Laberee to protect her reputation in the public esteem and to avoid the censure of her *58mother. Anita says David was the son of Laberee. Laberee in his lifetime acknowledged him as snch in his will, and we believe that his judgment in the matter was correct.
A statement in the opinion that Laberee contracted syphilis while Anita was in Europe in 1911 is challenged. Dr. Council stated that he treated him for syphilis in Alaska in 1908. Whether be cured him of that attack does not appear, as Dr. Council’s statement appears to be missing from the files here. Dr. Peterkin, of Seattle, testifies that Laberee came to him for treatment on May 21, 1911, and that he found him suffering from an acute attack of syphilis and treated him until the blood tests ceased to indicate a syphilitic condition. The disease being then in the acute stage would indicate that it arose from a new infection and not secondarily from the attack treated by Dr. Council. Whether this is the fact or not is immaterial. There is no indication that the consequences of it affected his mentality at the time he made the will, and the fact that David at nine years of age is apparently a very healthy boy does not indicate that he is not Laberee’s son. Such an assumption is purely speculative.
We adhere to our former conclusion.
Rehearing Denied.
Burnett, Rand and Coshow, JJ., concur.